CHASEZ, Judge.
After rendition of a judgment in favor of the plaintiff, Atlas Finance Corporation, and against the defendant, Felix J. Rouseo, Jr., for the sum of $213.22, interest costs and attorney’s fees, the plaintiff corporation caused a writ of fi. fa. to issue, by virtue of which the Constable of the First City Court of New Orleans seized and took into his possession for sale certain dump trucks owned by the defendant, Felix J. Rouseo, Jr. Subsequently, the said defendant, Felix J. Rouseo, Jr., filed a rule to set the seizure aside claiming that the property seized was exempt as tools of his trade and prayed for the reservation of his rights to sue in appropriate proceedings to recover damages for wrongful seizure. After trial on the merits, judgment was rendered by the First City Court in favor of plaintiff, Atlas Finance Corporation and against the defendant, Felix J. Rouseo, Jr., dismissing the rule filed by the said defendant. From this judgment the defendant, Felix J. Rouseo, Jr., has lodged this devolutive appeal in forma-pauperis.
This entire matter has become moot for the reason that on the 19th day of April, 1963, the date on which this appeal was lodged in the Fourth Circuit Court of Appeal, the property which was seized by the constable under the writ issued by the First City Court, was sold. Consequently, since the relief sought by the rule was to have the writ of seizure herein set aside and annulled, there is no relief winch the court can at this time grant to the defendant on this appeal.
The appeal of Felix J. Rouseo, Jr., will, therefore, be dismissed.
Dismissed.